Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 17 and 49-52 cancelled.
Claims 1-16 and 18-48 are allowable.
Reasons for Allowance
Claims 1-16 and 18-48 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Singer et al. (US. Pub. 2018/0301866) in view of Li (US. Pub. 2015/0089977) or Kawasaki (US. Pub. 2020/0091675).
Applicant’s arguments of current amendment with respect to the claims, have been fully considered and are persuasive, that the amendments has made claim 1 become allowable by incorporating it with the allowable subject matters from original claim 17  as indicated in previous Office Action dated 01/07/2021.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of forming a singulation line in an optical waveguide sheet, the method including steps of “…irradiating the optical waveguide sheet with a focused laser beam at discrete locations along an irradiation path by passing the focused laser beam through the first surface at the discrete locations to form spaced apart modified regions that extend from at least one of the first surface and the second surface and into the body of the optical waveguide sheet, separating the optical waveguide sheet along the singulation line to form an optical waveguide substrate comprising: an end face residing substantially at the location of the singulation line and having at least one first section with a first surface roughness at the at least one unmodified section and a second section with a second surface roughness at the at least one modified section, wherein the second surface roughness is greater than the first surface roughness as measured by a surface standard according to ASME B46.1; and at least one substrate optical waveguide constituted by a section of the at least one sheet optical waveguide, the at least one substrate optical waveguide comprising opposite first and second surfaces and a waveguide end surface at the at least one first section of the end face” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-16 and 18-38 are allowed in virtue of dependency of claim 1.
Claims 39-48 have been allowed previously as stated in Non-Final action dated 01/07/2021 (please see this action for details).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883